KINKADE, J.
Epitomized Opinion
Plaintiff filed a petition consisting of four lines and four words in each of the above cases. The, petitions were as follows:
“On the 19th day of June, 1922, at the home of plaintiff, about two miles west of Bowling Green, Wood county, Ohio, the defendants herein assaulted and beat the plaintiff' to his damage in the sum of $5,000 00, for which he asks judgment.”
The defendants filed a motion to make, more definite and certain, which vías sustained by Common Pleas Judge E. G. McClelland of BoWling Green. The plaintiff refused to do so, whereupon the court dismissed the case. The plaintiff prosecuted error, claiming that he had stated a good cause of action and thereupon was not within the power of the trial court to require him to state anything in addition. In sustaining the judgment of the lower- court, the Court of Appeals held:
1. While the petition was good as against demurrer, yet it was within the discretion of the trial court to require the plaintiff to make his petition more definite and certain, and it cannot be said by a reviewing court that there was an abuse of discretion by the trial court in requiring the plaintiff to do so.